NOTICE: This opinion is subject to motions for rehearing under Rule 22 as
well as formal revision before publication in the New Hampshire Reports.
Readers are requested to notify the Reporter, Supreme Court of New
Hampshire, One Charles Doe Drive, Concord, New Hampshire 03301, of any
editorial errors in order that corrections may be made before the opinion goes
to press. Errors may be reported by E-mail at the following address:
reporter@courts.state.nh.us. Opinions are available on the Internet by 9:00
a.m. on the morning of their release. The direct address of the court's home
page is: http://www.courts.state.nh.us/supreme.

                  THE SUPREME COURT OF NEW HAMPSHIRE

                              ___________________________


Rockingham
No. 2014-579


                               JMJ PROPERTIES, LLC

                                          v.

                                  TOWN OF AUBURN

                            Submitted: March 31, 2015
                          Opinion Issued: August 11, 2015

      Bussiere & Bussiere, P.A., of Manchester (Emile R. Bussiere, Jr. on the
brief), for the petitioner.


      Wadleigh, Starr & Peters, PLLC, of Manchester (Jennifer L. St. Hilaire on
the brief), for the respondent.

      BASSETT, J. The petitioner, JMJ Properties, LLC (JMJ), appeals an
order of the Superior Court (Delker, J.) granting the motion for summary
judgment filed by the respondent, the Town of Auburn, and denying the cross-
motion for summary judgment filed by JMJ. The trial court ruled that the
Town, after learning in 2012 that JMJ’s property no longer qualified for current
use assessment because of a July 2011 change in use, was authorized to issue
supplemental 2012 property tax bills based upon the market value of the
property. JMJ argues that the trial court erred when it concluded that: (1) RSA
76:14 (2012) does not apply under the circumstances in this case; and (2) the
Town had the authority pursuant to RSA 79-A:7 (Supp. 2014) to issue
supplemental tax bills in December 2012 based upon market value. Because
we hold that RSA 79-A:7 authorizes the Town to issue supplemental tax bills
under these circumstances, we affirm.

       The material facts are not in dispute. JMJ owns an 18-lot cluster
subdivision in Auburn. The Town taxed the entire parcel based upon its
current use status for the 2011 and 2012 tax years. In July 2011, JMJ began
construction of a road in the subdivision. Accordingly, at that time, the entire
parcel changed to a use that did not qualify for current use assessment. See
RSA 79-A:7, I. The Town, however, did not learn about the change in use until
the summer of 2012. In December 2012, the Town issued a Land Use Change
Tax (LUCT) bill for the entire subdivision. Additionally, because the Town
issued the 2012 tax bill based upon the incorrect understanding that the
parcel was still in current use as of April 1, 2012, the Town “abated” the 2012
tax bill for the entire parcel. It then issued supplemental tax bills for the
individual lots, which reflected the market value of each lot for the entire tax
year beginning on April 1, 2012.

       JMJ requested an abatement, arguing that the Town improperly issued
the supplemental tax bills in violation of RSA 76:14, and that the market
valuation of each lot was excessive. See RSA 76:14 (permitting municipalities
to issue supplemental tax bills only when property has “escaped taxation”).
The Town denied the request to abate the supplemental tax bills on the
individual lots.

       JMJ appealed the Town’s decision to the superior court. JMJ asserted
that: (1) under RSA 76:14, the Town could not issue supplemental tax bills
because it had already issued tax bills for the 2012 tax year, and, therefore, the
JMJ property had not “escaped taxation” for that tax year, see RSA 76:14; and
(2) the Town’s “assessment was higher than the fair market value of the
property.” The Town filed a motion for summary judgment on the first issue,
asserting that it had the authority under RSA 76:14 to issue supplemental tax
bills. JMJ objected, and filed a cross-motion for summary judgment on that
same issue.

        The trial court concluded that RSA 79-A:7 “specifically authoriz[ed] [the]
Town to tax the land at its full ad valorem value only after the LUCT bill ha[d]
been issued,” and, therefore, “the supplemental tax bills issued by the Town
. . . based on the ad valorem value were properly issued pursuant to the
statutory authority granted in RSA 79-A:7.” See RSA 79-A:7. The trial court
also ruled that RSA 76:14 and Pheasant Lane Realty Trust v. City of Nashua,
143 N.H. 140 (1998), do not apply to this case. See Pheasant Lane, 143 N.H.
at 141-44 (concluding that municipality could not issue supplemental tax bill
under RSA 76:14 for property that had been undervalued because
“undervalued property, as calculated by the assessing authority, has not


                                         2
escaped taxation”). Accordingly, the trial court granted the Town’s motion for
partial summary judgment, denied JMJ’s cross-motion, and set the case for
trial. Shortly thereafter, the parties advised the court that the market
valuation issue had been resolved by agreement. This appeal followed.

        In reviewing the trial court’s rulings on cross-motions for summary
judgment, we consider the evidence in the light most favorable to each party in
its capacity as the nonmoving party and, if no genuine issue of material fact
exists, we determine whether the moving party is entitled to judgment as a
matter of law. Granite State Mgmt. & Res. v. City of Concord, 165 N.H. 277,
282 (2013). “If our review of that evidence discloses no genuine issue of
material fact and if the moving party is entitled to judgment as a matter of law,
then we will affirm the grant of summary judgment.” Id. (quotation omitted).
If, as in this case, the parties filed cross-motions for summary judgment on a
set of undisputed facts, we need only review, de novo, the trial court’s
application of the law to the facts. Cricklewood on the Bellamy Condo. Assoc.
v. Cricklewood on the Bellamy Trust, 147 N.H. 733, 736 (2002).

       JMJ argues that the trial court erred when it found that RSA 79-A:7
allowed the Town to issue supplemental tax bills in December 2012 for the
2012 tax year based upon the property’s market value, rather than requiring
the Town to wait until the beginning of the new tax year — April 1, 2013 — to
issue the supplemental tax bills. The Town contends that this argument was
not preserved for our review. Ordinarily, we will not review arguments that
were not timely raised before the trial court. Camire v. Gunstock Area
Comm’n, 166 N.H. 374, 377 (2014). This rule, however, is not absolute. Id.
Preservation is a limitation on the parties to an appeal and not the reviewing
court. Id. Here, JMJ did not challenge the application of RSA 79-A:7 before
the trial court. Nonetheless, because the issue of whether RSA 79-A:7
authorized the Town to issue supplemental tax bills presents a question of law
that can be answered without further development of the factual record, and
because this case involves an issue important to municipalities and taxpayers,
we will address the issue on the merits. See id.

       Resolution of this issue requires us to engage in statutory interpretation.
We review matters of statutory interpretation de novo. Eby v. State, 166 N.H.
321, 341 (2014). On questions of statutory interpretation, we are the final
arbiters of the intent of the legislature as expressed in the words of a statute
considered as a whole. Id. We first examine the language of the statute and
ascribe the plain and ordinary meanings to the words used. Id. We interpret
legislative intent from the statute as written and will not consider what the
legislature might have said or add language that the legislature did not see fit
to include. Id. at 341-42. Furthermore, we interpret statutes in the context of
the overall statutory scheme and not in isolation. Henderson Holdings at
Sugar Hill v. Town of Sugar Hill, 164 N.H. 36, 38-39 (2012). Our goal is to



                                        3
apply statutes in light of the legislature’s intent in enacting them and in light of
the policy sought to be advanced by the entire statutory scheme. Id. at 39.

        RSA chapter 79-A governs current use taxation. See RSA ch. 79-A (2012
& Supp. 2014). The statute “reflects the legislature’s determination that it is in
the public interest to encourage the preservation of open space and to prevent
the loss of open space due to property taxation at values incompatible with
open space usage.” Appeal of Town of Charlestown, 166 N.H. 498, 500 (2014)
(quotations omitted). “To effectuate this purpose, open space land may be
taxed at its current use, rather than at its highest and best use.” Id.; see RSA
79-A:5 (2012). Pursuant to RSA 79-A:7, I-a, “[l]and which is classified as open
space land and assessed at current use values shall be assessed at current use
values until a change in land use occurs.” The statute also provides that,
“[t]hereafter, the land which has changed to a use which does not qualify for
current use assessment shall be taxed at its full RSA 75:1 value.” RSA 79-A:7,
II(f). RSA 75:1, in turn, requires that property that is not in current use be
taxed based upon its “market value,” which is defined as “the property’s full
and true value.” RSA 75:1 (2012) (amended 2013, 2014).

       “Land which has been classified as open space land and assessed at
current use values . . . shall be subject to a land use change tax when it is
changed to a use which does not qualify for current use assessment.” RSA 79-
A:7, I. The LUCT is “due and payable” to the municipality in which the
property is located “at the time of the change in use.” RSA 79-A:7, II.

       JMJ argues that the Town could not issue tax bills for the individual lots
based upon the market value of each lot until after the beginning of the tax
year after the issuance of the LUCT bill, which, in this case, means on or after
April 1, 2013. The Town counters that “thereafter” as used in RSA 79-A:7, II(f)
means anytime after the LUCT bill is issued. The Town contends that requiring
municipalities to wait until the tax year that begins after the issuance of the
LUCT bill to tax properties based upon market values would result in a windfall
to property owners and contravene the purpose of the statutory scheme.
Consequently, the narrow question before us is whether the trial court erred
when it concluded that, given the change in use in 2011 and the Town’s
issuance of the LUCT bill in late 2012, RSA 79-A:7 authorized the Town to
issue supplemental tax bills in December 2012 based upon market value
assessments of the lots. We conclude that the trial court did not err.

       The interpretation of “thereafter” advanced by the Town supports the
trial court’s ultimate determination; however, it is unnecessarily limited
because the market value assessment is authorized at the time of the change
in use, regardless of when the LUCT bill is issued. This interpretation
comports with the plain and ordinary meaning of “thereafter”: “after that” or
“from then on.” Webster’s Third New International Dictionary 2372
(unabridged ed. 2002). If the legislature had intended that municipalities be


                                         4
barred from issuing tax bills based upon “the property’s full and true value”
until the tax year after the issuance of the LUCT bill, as JMJ contends, it could
have included language to that effect. See RSA 75:1. Rather, the legislature
used “thereafter” without reference to any required interval between the change
in use and the taxation of property based upon market value. We will not add
language to the statute that the legislature did not see fit to include. Eby, 166
N.H. at 342. Therefore, we conclude that a market value assessment is
authorized at the time of the change in use, regardless of when the
municipality learns that the change in use occurred, or when it issues a LUCT
bill. See RSA 79-A:7.

       Our interpretation of RSA 79-A:7, II(f) is also consistent with the policy
embodied by the entire statutory scheme relating to current use. “The purpose
of the current use statute is to encourage the preservation of open space, by
reducing property taxes on land that the taxpayer enrolls as open space land in
current use.” Woodview Dev. Corp. v. Town of Pelham, 152 N.H. 114, 116
(2005) (quotation omitted). “[T]hat the land was once in current use does not
entitle the landowner or developer to a reduced assessment of the full and true
value of the land once it is no longer in current use.” Id. at 118. Indeed, the
statute specifies that land shall be assessed at current use values only “until a
change in land use occurs.” RSA 79-A:7, I-a. Therefore, to allow JMJ to avoid
paying 2012 property taxes based upon the “full and true value” of the
individual lots merely because the Town was not aware of the property’s
change in current use status at the time it issued the 2012 tax bill would
contravene the statute’s purpose, and improperly and unfairly shift the 2012
tax burden to other taxpayers in the municipality.

       Here, it is undisputed that, because of the construction of the road, the
entire parcel owned by JMJ no longer qualified for current use status as of July
2011. Further, there is no dispute that on April 1, 2012 — the beginning of the
2012 tax year — the entire parcel no longer qualified for current use
assessment. Thereafter, the Town issued a LUCT bill in December 2012, and it
taxed the parcel based upon its “full RSA 75:1 value.” RSA 79-A:7, II (c), (f).
Accordingly, given the plain language of RSA 79-A:7 and the purpose of the
entire statutory scheme, we hold that RSA 79-A:7 authorized the Town’s
issuance of supplemental tax bills in December 2012.

       Because we affirm the trial court’s grant of summary judgment in favor
of the Town, we need not address the Town’s alternative argument that its
issuance of supplemental tax bills was authorized under RSA 76:14.

                                                  Affirmed.

      DALIANIS, C.J., and HICKS, CONBOY, and LYNN, JJ., concurred.




                                       5